DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims, independently depend from “claim 0”.  As there is no claim 0, it unclear which previous claim is to be further limited by the limitations of the instant claims. This lack of clarity renders the instant claims indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Breuer et al (US 8,617,854) in view of Altmayer et al (US 7,385,087).
The instant claims are drawn to a process for making a substituted chloroacetophenone (hydroxychloroacetophenone) by contacting the corresponding acetophenone with a chlorinating agent, i.e. sulfuryl chloride.  The substituted chloroacetophenone, i.e. hydroxychloroacetophenone is subsequently reduced to remove the carbonyl group, producing a compound having another hydroxyl group; said compound is then reacted with methylamine to form ephedrine.
Breuer et al teach this very process.  For example, Breuer et al teach that 3-hydroxyacetophenone is reacted with sulfuryl chloride at 20 to 30° C to produce hydroxychloroacetophenone.  The hydroxychloroacetophenone is then enzymatically reduced, and the intermediate formed is contacted with methylamine to produce ephedrine (col. 8, line 25 to col. 10, line 67; examples 1-4).
The difference between the present invention and the method taught by Breuer et al is that in the instant claims, the first step, i.e. chlorination reaction, is conducted in the presence of toluene as solvent, while in the reference, ethyl acetate or and, the reaction is carried out in the presence of a solvent that includes ethers, esters, halogenated solvents, and aromatics (col. 8, lines 54-67).
To that end, Altmayer et al teach a process for producing acetophenone derivatives, where in the first step, a substituted acetophenone is reacted with sulfuryl chloride to produce the corresponding chloroacetophenone.  The chlorination reaction is conducted in the presence of an alcohol, and a solvent such as chlorinated aliphatic hydrocarbons, or aromatic solvents including, inter alia, toluene (col. 2, lines 22-52).  Preference is given to a solvent mixture of an aliphatic alcohol and an aromatic, specifically toluene.
In view of the combined reference teachings, it would have been obvious to a person having ordinary skill in the art that the ethyl acetate and/or dichloromethane solvents used in the chlorination step taught by Breuer et al. may have been substituted with an aromatic such as toluene, since Altmayer et al teach the preference of such a solvent in a reaction wherein a substituted acetophenone is chlorinated with sulfuryl chloride to produce the corresponding chloroacetophenone compound.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649.  The examiner can normally be reached on M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622